Case: 22-1543     Document: 18     Page: 1    Filed: 08/26/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  ABDUL MOHAMMED,
                    Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2022-1543
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-02262-EHM, Judge Edward H. Meyers.
                  ______________________

 PER CURIAM.
                          ORDER
     Having considered Abdul Mohammed’s complaint, the
 judgment of the United States Court of Federal Claims,
 and Mr. Mohammed’s informal opening brief, the court
 now dismisses this appeal under 28 U.S.C. § 1915(e)(2)(B).
      Mr. Mohammed filed at least 14 cases against various
 defendants that were dismissed in the United States Dis-
 trict Court for the Northern District of Illinois. After being
 declared a vexatious litigant and subject to filing injunc-
 tions, Mr. Mohammed filed this suit in the Court of Federal
 Claims alleging that the “illegal seizure of the Plaintiff’s
Case: 22-1543     Document: 18      Page: 2    Filed: 08/26/2022




 2                                            MOHAMMED     v. US



 causes of action . . . violated the takings clause of the 5th
 Amendment of the United States Constitution.” Compl. at
 1, 7, Mohammed v. United States, No. 1:21-cv-02262 (Fed.
 Cl. Nov. 29, 2021). He also alleged “harrass[ment]” and re-
 taliat[ion]” by federal judges and “Federal Agents” in con-
 nection with his efforts to pursue his cases. Id. at 2–3. On
 March 3, 2022, the Court of Federal Claims granted
 Mr. Mohammed’s motion for leave to proceed in forma pau-
 peris and granted the United States’ motion to dismiss for
 lack of jurisdiction.
      Given that Mr. Mohammed has been granted leave to
 proceed in forma pauperis, it is appropriate to consider
 whether his appeal complies with 28 U.S.C.
 § 1915(e)(2)(B)(i), which provides “the court shall dis-
 miss . . . if the court determines that . . . the action or ap-
 peal . . . is frivolous.” The Tucker Act, 28 U.S.C. § 1491,
 limits jurisdiction of the Court of Federal Claims to claims
 for money damages against the United States in cases “not
 sounding in tort,” § 1491(a)(1), and based on sources of sub-
 stantive law that “can fairly be interpreted as mandating
 compensation by the Federal Government,” United States
 v. Navajo Nation, 556 U.S. 287, 290 (2009) (citation and
 internal quotation marks omitted). Mr. Mohammed raises
 no non-frivolous argument that the trial court erred in
 finding his claims fall outside of the Tucker Act.
     The Court of Federal Claims properly explained that
 Mr. Mohammed’s harassment and retaliation claims,
 which clearly sound in tort, are outside the Tucker Act
 grant of jurisdiction. 28 U.S.C. § 1491(a)(1); Rick’s Mush-
 room Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed.
 Cir. 2008). And it is also well-settled that the Court of Fed-
 eral Claims “has no jurisdiction to review the merits of a
 decision rendered by a federal district court,” Petro-Hunt,
 L.L.C. v. United States, 862 F.3d 1370, 1385 (Fed. Cir.
 2017) (citation omitted), or over claims, such as those
 raised here, where the Court of Federal Claims “would
 have to determine whether appellants suffered a
Case: 22-1543        Document: 18   Page: 3    Filed: 08/26/2022




 MOHAMMED    v. US                                            3



 categorical taking of their property at the hands of
 the . . . courts,” Innovair Aviation Ltd. v. United States, 632
 F.3d 1336, 1343 (Fed. Cir. 2011) (citation omitted). “Per-
 mitting parties aggrieved by the decisions of Article III tri-
 bunals to challenge the merits of those decisions in the
 Court of Federal Claims would circumvent the statutorily
 defined appellate process and severely undercut the or-
 derly resolution of claims.” Shinnecock Indian Nation v.
 United States, 782 F.3d 1345, 1353 (Fed. Cir. 2015).
     We therefore conclude that Mr. Mohammed’s appeal
 has no arguable basis in law and dismiss it as frivolous.
 See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding
 that “an appeal on a matter of law is frivolous where ‘[none]
 of the legal points [are] arguable on their merits’” (citation
 omitted, brackets in the original)).
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) Each side shall bear its own costs.
                                      FOR THE COURT

 August 26, 2022                      /s/ Peter R. Marksteiner
     Date                             Peter R. Marksteiner
                                      Clerk of Court